DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2020 has been entered.
 
Response to Amendment
	The amendment file 09/30/2020 has been entered. Claims 1, 4-7 and 10-14 have been amended. Claims 8-9 and 27 have been cancelled. Claims 2-3, 15-25 and 28-34 were previously cancelled. Claims 1, 4-7, 10-14 and 26 remain pending in this application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Final Rejection mailed 07/02/2020. 
	
Claim Objections
Claims 10, 13 and 26 are objected to because of the following informalities:  
Claim 10 should read “… comprised in [[a]] the carrier device selected from [[the]] a group….”
Claim 13 should read “…consisting of [[a]] the carrier device…”
Claim 26 should read “…comprising [[a]] the wound care product….”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 10-14 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites that the composition is devoid of sulfopolyester polymers. This limitation is not described in the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the group" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 4, 6-7 and 10-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon (Pub. No.: US 2006/0159730 A1).
Regarding claim 1, Simon discloses (figs. 3-4) a wound care product (article 6 can be used for care of the skin, ¶ 0088), the wound care product comprising:
A composition (C) comprising an amount of sodium diacetate (¶ 0097) in dry form (powder form, ¶ 0141) and devoid of sulfopolyester polymers; and
A carrier device (7) including the composition embedded within a portion thereof (¶ 0057, see fig. 4). 
The limitations “configured to treat wound infections comprising microbial biofilm,” “for treating a microbial biofilm infection within a wound area” and “configured to place the amount of sodium diacetate into direct contact with the wound” relate to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The wound care product disclosed by Simon is capable of treating wound infections comprising microbial biofilm, treating a microbial biofilm infection within a wound area and being placed in direct contact with the wound and using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II).
Further, while Simon does not disclose that the amount is effective for treating a microbial biofilm infection within a wound area, this modification to Simon would have been obvious as one of ordinary skill would recognize that an effective amount of sodium diacetate is needed in order to treat a microbial biofilm infection. 
Regarding claim 4, Simon further discloses that the sodium diacetate is a powder (¶ 0141). 
Regarding claim 6, Simon further discloses that the sodium diacetate is embedded in the carrier device (¶ 0057). Simon fails to disclose that the amount of sodium diacetate is in the range of 0.01-200 mg/cm3.
However, Simon discloses (example F) a product comprising 0.3 g of a powder composition that 34.9% of an antimicrobial agent (Sodium cocyl isethionate, ¶ 0167, ¶ 0093), which is approximately 0.1 grams of the antimicrobial agent or 100 mg. The product further has a thickness less than 10 mm and an area of 0.5 cm2 to 100 cm2 (¶ 0059). Thus, if the product is 5 mm thick, the volume of the product will range from 0.25 cm3 to 50 cm3. Thus, Simon teaches that the amount of antimicrobial agent is 2 to 25 mg/cm3. 
Thus, one could modify the sodium diacetate of Simon such that the amount is in the range of 0.01 to 200 mg/cm3. Doing so would have been obvious in order to provide a product with a suitable amount of antimicrobial agent.  
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 7, Simon further discloses that the sodium diacetate is distributed on a surface of the carrier device (composition may cover one of its surfaces only, ¶ 0056). Simon does not disclose that the amount is in the range of 0.01-2 mg/cm2.  
However, Simon discloses (example F) a product comprising 0.3 g of a powder composition that 34.9% of an antimicrobial agent (Sodium cocyl isethionate, ¶ 0167, ¶ 0093), which is approximately 0.1 grams of the antimicrobial agent or 100 mg. The product has an area of 0.5 cm2 to 100 cm2 (¶ 0059). Thus, Simon teaches that the amount of antimicrobial agent is 1 to 200 mg/cm2.  
Thus, one could modify the sodium diacetate of Simon such that the amount is in the range of the of 0.01-2 mg/cm2.  Doing so would have been obvious in order to provide a product with a suitable amount of antimicrobial agent.  
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 10, Simon further discloses that the sodium diacetate is comprised in a carrier device selected from the group consisting of a dressing (article is a care product for the skin, ¶ 0041 and is thus a dressing), foam, gauze, bandage, gel or paste. 
Regarding claim 11, Simon further discloses that said product comprises sodium diacetate as the only active ingredient (article may include at least one active ingredient, ¶ 0090, thus sodium diacetate can be the only active ingredient). 
Regarding claim 12, Simon further discloses that sodium diacetate is the only antimicrobial ingredient in said product (article may include at least one active ingredient, ¶ 0090, thus sodium diacetate can be the only antimicrobial ingredient). 
Regarding claim 13¸ Simon further discloses the wound care product consisting a carrier device (¶ 0057) and sodium diacetate (¶ 0097). 
Regarding claim 14, Simon further discloses that said product comprises at least one additional antimicrobial substance (¶ 0093). 

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon, as applied to claim 1 above, and further in view of Wempe (Pub. No.: US 2009/0163449 A1).
Regarding claim 5, Simon fails to disclose that the particle size of sodium diacetate is in the range of 2 mm to 0.001 mm. 
Wempe teaches an analogous wound care product wherein the particle size of sodium diacetate is in the range of 2 mm to 0.001 mm (sodium diacetate is a powder, ¶ 0008-¶ 0009 and powders are in the range of 0.5 and 5000 microns, which is 0.0005 mm to 5 mm, ¶ 0022). 
It would have been obvious to modify the sodium diacetate particle size disclosed by Simon such that it is in the range of 2 mm to 0.001 mm. Doing so would provide a suitable powder for treating a wound.
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon as applied to claim 1 above, and further in view of Gilchrist (US Patent No.: 5,470,585).
Regarding claim 26, Simon fails to disclose that an adhesive membrane. 
Gilchrist teaches an antimicrobial wound substance (col. 1, lines 8-10) with an adhesive membrane (col. 3, lines 45-47).
It would have been obvious to modify the wound care product disclosed by Simon such that it is a kit with a wound care product and an adhesive membrane as taught by Gilchrist. Doing so would allow the product to adhere to the user.

Response to Arguments
Applicant’s arguments, see pages 4-6, filed 09/30/2020, with respect to the rejection(s) of claim(s) 1, 4-14 under 35 USC § 103 over Wempe and claims 26-27 under 35 USC § 103 over Wempe and Gilchrist have been fully considered and are persuasive in view of the amendments to the claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made for claims 1, 4, 6-7 and 10-14 in view of newly found prior art Simon. Simon discloses a composition including sodium diacetate in dry form and devoid of sulfopolyester polymers, as required by amended claim 1. 
Accordingly, Simon renders claim 1 obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Adam Marcetich/Primary Examiner, Art Unit 3781